Citation Nr: 1736936	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, panic attacks, and polysubstance abuse disorder.

2.  Entitlement to a rating in excess of 10 percent for status post right wrist injury (right wrist disability).

3.  Entitlement to a rating in excess of 10 percent for status post right ankle injury (right ankle disability).

4.  Entitlement to a rating in excess of 10 percent prior to October 28, 2011;
 in excess of 50 percent from October 28, 2011, to March 31, 2014; and in excess of 10 percent thereafter, for service-connected osteoarthritis of the right knee with residuals scars status post arthroscopic surgery (right knee disability).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims is currently with the RO in Los Angeles, California.

In an August 2012 rating decision, the Veteran's rating for his service-connected right knee disability was increased to 50 percent, effective October 28, 2010.  In a January 2014 rating decision, the agency of original jurisdiction (AOJ) decreased his rating to 10 percent, effective April 1, 2014, finding that there was clear and unmistakable error in the August 2012 rating decision that awarded the 50 percent rating.  He did not initiate an appeal of this decision.  However, higher ratings for his service-connected right knee disability are available throughout the appeal period.  As such, and because he is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's service-connected right knee disability to reflect the August 2012 and January 2014 rating decisions.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2017, the Veteran and his fiancé testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of the hearing is of record.  Following the hearing, the Veteran submitted addition evidence along with a waiver of AOJ consideration.  38 C.F.R. § 20.1304 (2016).

Finally, with regard to the characterization of the claim for an acquired psychiatric disorder, the Board notes that the AOJ characterized the claim as entitlement to service connection for PTSD.  However, in light of the medical evidence of record, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, panic attacks, and polysubstance abuse disorder, so as to accurately reflect the evidence of record as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of whether new and material evidence has been received to reopen a claim for service connection for a traumatic brain injury, and entitlement to an increased rating for service-connected left knee disability have been raised by the record during the March 2017 Board hearing, see March 2017 Hearing Transcript, pp. 3, 59, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for service-connected right wrist, right knee, and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has current diagnoses of PTSD, bipolar disorder, panic attacks, and polysubstance abuse disorder, and the competent medical evidence of record relates those diagnoses to his military service, including two verified stressors, his service-connected disabilities, and his PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD, bipolar disorder, panic attacks, and polysubstance abuse disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision with regard to the Veteran's claim for service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the general requirements for service connection, establishing service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, (as in this case) payment of compensation for a disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as a result of his military service.  He has identified a number of service-related stressors including service in the Persian Gulf during the Iran/Iraq War in the 1980s and being fearful for his life; being fearful of attacks from Russian submarines and airplanes; witnessing the death of a fellow sailor aboard the U.S.S. Sacramento; a motorcycle accident in September 1985; being fearful for his life during a diving incident; and being hit over the head during service.  See April 2010 VA Examination Report.  The Veteran has also reported a number of post-service incidents, including being attacked while incarcerated and while in Mexico.  See, e.g., October 2007 VA Mental Health Initial Evaluation Note.

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, an April 2010 VA examination report, three opinions from the Veteran's VA treatment providers dated in March 2009 and May 2009, and his lay statements, including his testimony in March 2017 before the undersigned Veterans Law Judge.

Review of the Veteran's service treatment records reveals a number of psychiatric-related complaints.  A March 1983 treatment record noted that he was suffering from itching over his entire body.  While the initial diagnosis was heat rash and allergic reaction, in April 1983, a treatment provider noted that it could not be ruled out that his symptoms were an anxiety reaction and stress related.  He was diagnosed with subcutaneous fungal infection/anxiety.  An October 1984 treatment record confirms that he was hit over the head with a flashlight by a bouncer at a bar.  The treatment record noted that he was "obviously intoxicated."  A February 1985 treatment record noted that he was in dive training and was treated for omitted decompression after a sudden rise from 19 feet deep.  In June 1985, the Veteran sought treatment after a violent spell of coughing.  He was diagnosed with resolving pneumomediastinum and resolved old subcutaneous emphysema.  A September 1985 treatment record also confirms the motorcycle accident.  He was subsequently treated for the physical injuries sustained in the accident, was medically discharged due to those injuries, and is service-connected for the residuals of the injuries sustained during the accident.  In February 1986, he sought help for "numerous problems-divorce, family, stress of current military and civilian charges, and pending charges."  The Veteran admitted to alcohol abuse and periods of depression.  The treatment provider noted hyperactivity as a child and indicated that he sought counseling for alcohol abuse.  The treatment provider also noted his September 1985 motorcycle accident, and that he was being treated for orthopedic injuries.  Upon examination, his mood and affect were appropriate.  He was diagnosed with hyperactivity as a child, alcohol abuse, and adjustment disorder with mixed emotional features.  In another February 1986, the Veteran was evaluated for alcoholism, and the impression was psychological dependence on alcohol and middle stage of alcoholism.

Post-service treatment records reflect treatment for many psychiatric problems.  As early as May 1989, the Veteran was treatment for heroin, cocaine, Xanax, and Halcion dependency with intoxication/withdrawal syndrome.  

In November 2002, the Veteran underwent a VA psychiatric evaluation.  The treatment provider noted a long history of substance dependence to crack, alcohol, and heroin.  The Veteran reported poor sleep and racing thoughts.  He denied a depressed mood, but stated that he suffered from periods of depression in which he felt hopeless and down.  He reported a history of being involved in the Iran/Iraq conflict with people dying nearby, that he had a friend die in his arms while in service, and that he suffered from nightmares and increased irritability since that time.  He was diagnosed with polysubstance dependence; substance induced mood disorder; and probable bipolar, manic.  PTSD symptoms were ruled out.

In an October 2007 VA treatment record, the treatment provider noted a history of polysubstance abuse and a diagnosis of bipolar disorder.  The Veteran reported PTSD related to his military service and his time in jail.  His reported stressors included being assaulted in prison, assaulted in Mexico, and a report of a diving accident while in the Indian Ocean.  He was diagnosed with opiate dependence and withdrawal, history of diagnosis of bipolar disorder, and rule out adjustment disorder with mixed emotion features.

In a December 2007 VA treatment record, the Veteran was diagnosed with PTSD, chronic; bipolar disorder; and opiate abuse.  The attending psychiatrist prescribed a medication for PTSD issues, and noted that such was related to many events, including the Veteran's ship in a combat zone, diving accidents, and violence in prison, including being shot and stabbed many times.

A February 2008 VA treatment record noted the Veteran's reports of witnessing some accidents and being involved in life threatening accidents as a diver.  He also reported dreams about being stabbed and shot in prison, as well as incidents in service.

In support of his claim, the Veteran's representative submitted a March 2009 form completed by his treating psychiatrist.  The psychiatrist noted that he had treated him for the last seven years and four months, and that he had reviewed the treatment and psychiatric reports.  The psychiatrist opined that the Veteran suffered from bipolar affective disorder, depression, and PTSD, and that such were due to the accidents he was involved in during service, including the September 1985 motorcycle accident.

The Veteran's representative also submitted a May 2009 completed by his treating psychiatrist.  The psychiatrist noted that he had treated him for the last year, and that he had reviewed the treatment and psychiatric reports.  The psychiatrist stated that he had a history of a head trauma in service and that he sought a psychiatrist in service.  The psychiatrist opined that the Veteran's PTSD was related to that in-service head trauma.

In a May 2009 letter, C.W., a social worker, noted that the Veteran had received treatment for mental health and substance abuse problems for the last twenty months, including group therapy for PTSD.  The social worker noted his service history, including working as a diver and sustaining physical and emotion injuries.  The social worker stated that the treatment he received was for these injuries.  She requested that the letter be accepted in support of his claim for service connection.

In April 2010, the Veteran underwent a VA examination.  He reported serving aboard the U.S.S. Sacramento in the Persian Gulf.  He stated that he loaded and unloaded bombs and fuel to other ships, and that he was exposed to others being injured, wounded, and killed.  He reported fear, horror, and shock, as well as being fearful of potential attack by Russian submarines, MIGS, BEHRS, and gun boats.  He stated that his symptoms began in 1983 after seeing an anchor fall on a fellow service member.  The examiner then went through the diagnostic criteria of PTSD, and noted that the Veteran experienced many of the symptoms associated with the DSM-IV diagnostic criteria.  The examiner also noted symptoms of bipolar disorder, attention deficit disorder, generalized anxiety disorder, and panic attacks.  The examiner then discussed his pre-military and military history, including his awards of the Bronze Star, the Humanitarian Service Medal, and the Diver Second Class Insignia.  The examiner also discussed his in-service psychiatric problems, including anxiety and panic attacks, and the September 1985 motorcycle accident that resulted in physical injury.  The examiner then discussed the Veteran's post-service polysubstance abuse, incarceration, physical assaults, and his post-service employment history.

Next, the examiner addressed the Veteran's alleged in-service stressors, including witnessing a friend crushed by an anchor and witnessing others being injured, and he stated that these events made him fearful for his life.  He also reported fearful of coming under attack while his ship was in the Persian Gulf providing support to the Enterprise Battle Group.  He also indicated that his polysubstance began in 1985 following his motorcycle accident as a way to treat his pain.  The examiner also indicated that the Veteran's use of medication suppressed his symptoms of PTSD, and that he started to self-prescribe multiple substances.  The examiner then discussed the Veteran's service and post-service treatment records, including the September 1985 service treatment record of his motorcycle accident which noted that there was no head trauma.

The Veteran was diagnosed with PTSD, bipolar disorder, panic attacks, and polysubstance abuse disorder.  The examiner opined that the multiple diagnoses were related, and that the secondary diagnoses represented a progression of his PTSD.  The examiner also indicated that the symptoms associated with the Veteran's diagnoses could be separated from each other.  The examiner reiterated that he met the diagnostic criteria for a diagnosis for PTSD, and noted that the Veteran's extensive history of substance abuse, arrests, and imprisonment were, in fact, secondary to his self-medication for PTSD.

Based upon the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD, bipolar disorder, panic attacks, and polysubstance abuse disorder is warranted.

Initially, as discussed above, the Veteran's VA treatment records, including the March and May 2009 letters from his treatment providers, and the April 2010 VA examination reports indicate current diagnoses of PTSD, bipolar disorder, panic attacks, and polysubstance abuse disorder.  Significantly, as reflected in the April 2010 VA examination, each diagnosis was rendered in according to DSM-IV.  Therefore, the first element of service connection is met as to each of these diagnoses.

Moreover, the Veteran's service treatment records reflect psychiatric treatment during service, including treatment for adjustment disorder with mixed emotional features, anxiety, and alcohol abuse disorder, and his service treatment records confirm three of the alleged stressors.  Specifically, as noted above, service treatment records confirm a diving accident in February 1985, the motorcycle accident in September 1985, and being hit in the head by a bouncer in February 1986.  

While his other alleged stressors have not been verified, the Board notes that his reports of being fearful of attack during the Iran/Iraq War while stationed in the Persian Gulf are consistent with the circumstances of his service, including his service aboard the U.S.S. Sacramento.  38 U.S.C.A. § 1154 (West 2016).  Although the AOJ has not attempted to verify the death of the fellow sailor or his service in the Persian Gulf, and the October 1984 injury was determined to be not in the line of duty by a February 2010 administrative decision, as indicated above, the competent medical evidence has attributed his psychiatric disorders to the both the confirmed and the unconfirmed or invalid stressors, as well as his service-connected disabilities.  

Thus, even if the October 1984 incident, the death of his fellow sailor, and his service in the Persian Gulf were not claimed, his other in-service incidents would still support the award of service connection.  Therefore, the Board finds that further development to verify the death of the fellow sailor and his service in the Persian Gulf is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Finally, turning to the question of whether the Veteran's psychiatric disorders are related to his military service or service-connected disabilities, the Board finds that the evidence is, at the very least, in relative equipoise.  With regard to whether a nexus exists between his current psychiatric diagnoses and his military service and/or service-connected disabilities, the Board finds that the March and May 2009 opinions and the April 2010 VA examination report, when taken together, provide competent and probative evidence in support of his claim.  It is clear that the opinions were based upon a complete review of the pertinent evidence of record, including his pre-service, service, and post-service medical history, as well as his lay statements concerning his in-service experiences.  Moreover, the opinions contained adequate rationale for the conclusion that his PTSD is related, at least in part, his diving accident and his September 1985 motorcycle accident and subsequent physical disabilities (for which he is service-connected), and that his bipolar disorder, panic attacks, and polysubstance abuse disorder were secondary to his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board assigns great probative value to these opinions.  Moreover, there is no evidence of record that contradicts these positive opinions.  

After resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that his PTSD is related to his military service, and his bipolar disorder, panic attacks, and polysubstance abuse disorder, are related to his PTSD.  Consequently, service connection for PTSD with bipolar disorder, panic attacks, and polysubstance abuse disorder, is warranted.



ORDER

Service connection for bipolar disorder, panic attacks, and polysubstance abuse disorder, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The record shows that the Veteran's most recent VA examination to assess the nature and severity of his service-connected right wrist, right ankle, and right knee disabilities was in November 2013.  However, during his March 2017 hearing, the Veteran indicated that his conditions had worsened.  See March 2017 Hearing Transcript, pp. 29, 67, 73.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claims for higher rating for his service-connected right wrist, right ankle, and right knee disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand, the AOJ should also obtain any outstanding VA treatment records related to the Veteran's service-connected right wrist, right ankle, and right knee disabilities dated after December 12, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records.  The record currently reflects VA treatment records dated through December 12, 2013.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right wrist, right ankle, and right knee disabilities. The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the right wrist, right ankle, and right knee.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

All opinions or findings provided must include an explanation for the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


